DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet
	As explained in the previous Office Action, the Application Data Sheet (ADS) filed 12/18/2018 appears to contain a typographical error in the claim of benefit of domestic priority on the third page. The ADS claims priority to provisional application US 62/343,161, which appears to be unrelated to the instant invention. Based on the first page of applicant’s specification, examiner understands applicant as intending to claim priority to provisional application US 62/3[[4]]53,161. Applicant is referred to MPEP 601.05 for information regarding correcting an ADS in a national stage application under 35 U.S.C. 371. 
	This information is reiterated herein for the purposes of clarity of the record.

Specification
The disclosure is objected to because of the following informalities: par. [0066] refers to fig. 4F, which is not present in the instant figures. The reference to fig. 4F appears to be a typographical error that was intended to refer to fig. 2F.   
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is insufficient antecedent basis in the specification for the claimed “shear wave excitation comprises a single excitation focused so as to excite at least a partial angular section of the cylindrical excitation region of interest … the at least a partial angular section of the cylindrical excitation region is defined by a diameter, a height, a width, and an angular sector of the region of interest,” as recited in amended claims 1, 10, and 23. No new matter should be entered.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least a partial angular section of the cylindrical excitation region … defined by a diameter, a height, a width, and an angular sector of the region of interest,” as recited in claims 1, 10, and 23, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claims 1, 4, 10, 17 - 18, 20 - 21, and 23 are objected to because of the following informalities: 
In claim 1, the second occurrence of the word “the” should be removed from the phrase “the the single annular shear wave generation transducer” in line 3.  
Claim 1 is objected because the claim employs inconsistent terminology in regards to the cylindrical excitation region of interest. In line 13, the claim refers to “the cylindrical excitation region of interest,” whereas in line 14, the claim recites “the cylindrical excitation region of the region of interest,” rather than simply to the “the cylindrical excitation region of interest,” or to “the cylindrical excitation region of interest of the region of  of interest” in order to employ consistent terminology throughout the claim. 
In claim 4, the second occurrence of the word “the” should be removed from the phrase “the the cylindrical portion” in line 3.  
Claim 10 is objected because a comma should be inserted before the phrase “such that” in line 11.
Claim 10 is objected because the claim employs inconsistent terminology in regards to the interior region of interest. In line 10, the claim refers to “an interior region of interest,” whereas in the last line, the claim recites “the interior region of the region of interest,” rather than simply “the interior region of interest,” or “the interior region of interest of the region of interest.” This renders the claim language difficult to parse. Examiner suggests amending the phrase in the last line to recite “the interior region  of interest” in order to employ consistent terminology throughout the claim. 
Claim 17 is objected because the phrase “the interior region of the region of interest,” should be amended to recite “the interior region  of interest” in order to employ consistent terminology throughout the claims. Refer to the objection to claim 10, above.
Claim 18 is objected because the phrase “the interior region of the region of interest,” should be amended to recite “the interior region  
Claim 20 is objected because the letter “d” should be removed from the word “reduced” in line 3.
Claim 21 is objected because the letter “d” should be removed from the word “reduced” in line 2.
Claim 23 is objected because the claim employs inconsistent terminology in regards to the cylindrical excitation region of interest. In line 15, the claim refers to “the cylindrical excitation region of interest,” whereas in line 16, the claim recites “the cylindrical excitation region of the region of interest,” rather than simply to the “the cylindrical excitation region of interest,” or to “the cylindrical excitation region of interest of the region of interest.” This renders the claim language difficult to parse. Examiner suggests amending the phrase in line 16 to recite “the cylindrical excitation region  of interest” in order to employ consistent terminology throughout the claim. 
Claim 23 is objected because the claim employs inconsistent terminology in regards to the interior region of interest. In line 9, the claim refers to “an interior region of interest,” whereas in the last two lines, the claim recites “the interior region of the region of interest,” rather than simply “the interior region of interest,” or “the interior region of interest of the region of interest.” This renders the claim language difficult to parse. Examiner suggests amending the phrase in the last two lines to recite “the interior  of interest” in order to employ consistent terminology throughout the claim
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 2, 4 - 9, 12 - 14, and 19 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear whether the phrase “such that the shear wave excitation comprises a single excitation focused so as to excite … and an angular sector of the region of interest” attempts to grammatically modify only the shear wave excitation that the focusing lens is configured to focus, or to also modify the shear wave excitation that the “annular concave shape” is configured to focus. As written, the limitation appears to grammatically modify only the shear wave excitation that the focusing lens is configured to focus. However, based at least on claim 4, which recites “concave annular transducer that focuses the shear wave excitation to excite the at least a partial angular section of the the cylindrical portion of the region of interest,” it 
Claim 4 is indefinite because there is unclear antecedent basis for “a concave annular transducer that focuses…” It is unclear if this transducer is a transducer element that the “single annular shear wave generation transducer comprises” (i.e, required in addition to the alternative/optional “annular concave shape” recited in claim 1), or if the claim is simply trying to set forth that ‘the at least one of an annular concave shape and a focusing lens’ comprises the “annular concave shape.” For the purposes of examination, the claim will be interpreted as intending that the ‘the at least one of an annular concave shape and a focusing lens’ comprises the “annular concave shape.”
Claim 5 is indefinite because there is unclear antecedent basis for “a focusing lens.” It is unclear if this focusing lens is required in addition to the alternative/optional focusing lens recited in claim 1, or if the claim is simply trying to set forth that ‘the at least one of an annular concave shape and a focusing lens’ comprises the “focusing lens.” For the purposes of examination, the claim will be interpreted as intending that the ‘the at least one of an annular concave shape and a focusing lens’ comprises the “focusing lens.”
Claim 5 is indefinite because there is insufficient antecedent basis for “the at least a part of the cylindrical portion of the region of interest.” It is unclear if this is ‘the 
	Claim 9 is indefinite for the following because it is unclear what is meant by “the apodized portion has a reduced or eliminated a shear wave excitation therefrom.” The phrase contains a grammatical and/or logical error. It is unclear what structural feature the limitation intends to impart to the claim. For the purposes of examination, any apodized portion that is configured to selectively excite the partial angular section of the cylindrical excitation region will be interpreted as meeting the claim. 
Claim 12 is indefinite because there is insufficient antecedent basis for “the cylindrical portion of the region of interest” in lines 3 - 4. It is unclear if this limitation is intended to refer to the “cylindrical excitation region of interest comprising a hollow cylinder shear wave excitation region,” to the “interior region of interest comprising a solid cylinder interior region defined by an inner portion of the hollow cylinder shear wave excitation region,” or to some other portion of the region of interest. For the purposes of examination, any excitation of any portion of the region of interest will be interpreted as meeting the claim. 
Claim 13 is indefinite because there is insufficient antecedent basis for “the cylindrical portion of the region of interest” in the last two lines. It is unclear if this limitation is intended to refer to the “cylindrical excitation region of interest comprising a hollow cylinder shear wave excitation region,” to the “interior region of interest comprising a solid cylinder interior region defined by an inner portion of the hollow cylinder shear wave excitation region,” or to some other portion of the region of 
Claim 14 is indefinite because there is insufficient antecedent basis for “the cylindrical portion of the region of interest” in the last two lines. It is unclear if this limitation is intended to refer to the “cylindrical excitation region of interest comprising a hollow cylinder shear wave excitation region,” to the “interior region of interest comprising a solid cylinder interior region defined by an inner portion of the hollow cylinder shear wave excitation region,” or to some other portion of the region of interest.” For the purposes of examination, any excitation of any portion of the region of interest will be interpreted as meeting the claim. 
Claim 19 is indefinite for the following because it is unclear what is meant by “the apodized portion has a reduced or eliminated a shear wave excitation therefrom.” The phrase contains a grammatical and/or logical error. It is unclear what structural feature the limitation intends to impart to the claim. For the purposes of examination, any apodized portion that is configured to selectively excite the partial angular section of the cylindrical excitation region will be interpreted as meeting the claim.
	Claim 20 is indefinite because it is unclear why the controller controls “a signal to the apodized portion of the annular shear wave generation transducer to reduced or eliminate the shear wave excitation therefrom.” Claim 19 has already set forth that the “apodized portion has a reduced or eliminated a shear wave excitation therefrom.” If the apodized portion already has reduced or eliminated shear wave excitation, then why does the controller send a signal to reduce or eliminate the (already reduced or non-existent) shear wave excitation from the apodized portion? Those of ordinary skill in the 
	Claim 21 is indefinite because it is unclear why there is “a mask configured to reduced or eliminate the shear wave excitation from the apodized portion of the annular shear wave generation transducer.” Claim 19 has already set forth that the “apodized portion has a reduced or eliminated a shear wave excitation therefrom.” If the apodized portion already has reduced or eliminated shear wave excitation, then why is there a mask to reduce or eliminate the (already reduced or non-existent) shear wave excitation from the apodized portion? Those of ordinary skill in the art would not understand how the claimed invention functions. For the purposes of examination, any apodized portion configured to reduce or eliminate shear wave generation will be interpreted as meeting the claim.
	Claim 22 is indefinite because there is insufficient antecedent basis for “the constructive shear wave.” It is unclear what constructive shear wave is being referred to. For the purposes of examination, the claim will be interpreted as intending to recite “the  shear wave detected by the at least one tracking transducer.”
Claim 23 is indefinite because there is unclear antecedent basis for “at least one tracking transducer” in the second to last line. It is unclear whether or not this is the “at least one tracking transducer positioned in the interior area of the at least one annular shear wave generation transducer” recited in the 4th paragraph of the claim or some other at least one tracking transducer that has not been positively recited. For the the at least one tracking transducer...”

Allowable Subject Matter
Claims 10 - 11 and 15 - 18 are allowed.
Claims 1 - 2, 4 - 9, 12 - 14, and 19 - 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see pages 9 - 11, filed 8/26/2021, with respect to the art rejections of the claims have been fully considered and are persuasive.  The art rejections of the claims have been withdrawn. 
Examiner suggests filing a response under AFCP 2.0 to address the outstanding objections and indefiniteness rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793